Citation Nr: 1622293	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1968 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  In September 2015 the Veteran testified at a Board Travel Board hearing before a Veterans Law Judge (VLJ), who is currently unavailable to participate in a decision in this appeal; a transcript of that hearing is associated with the Veteran's record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a November 2015 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran responded in a December 2015 letter requesting a new Travel Board hearing.  The case is now before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Veteran's December 2015 request for a new Travel Board hearing, in a February 2, 2016 letter the RO scheduled the Veteran for a Travel Board hearing on March 15, 2016.  In a letter received February 16, 2016, the Veteran indicated he would be out of the country on that date and requested that the hearing be rescheduled.  Such hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.   See 38 U.S.C.A. § 7107; 38 C.F.R § 20.700(a).



Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




